Name: 2002/67/EC: Commission Decision of 28 January 2002 recognising the fully operational character of the German database for bovine animals (Text with EEA relevance) (notified under document number C(2002) 302)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  foodstuff;  means of agricultural production;  Europe;  marketing;  information technology and data processing
 Date Published: 2002-01-30

 Avis juridique important|32002D00672002/67/EC: Commission Decision of 28 January 2002 recognising the fully operational character of the German database for bovine animals (Text with EEA relevance) (notified under document number C(2002) 302) Official Journal L 026 , 30/01/2002 P. 0017 - 0017Commission Decisionof 28 January 2002recognising the fully operational character of the German database for bovine animals(notified under document number C(2002) 302)(Only the German text is authentic)(Text with EEA relevance)(2002/67/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 6(3) thereof,Having regard to the request submitted by Germany,Whereas:(1) On 8 September 1999 the German authorities submitted to the Commission a request asking for recognition of the fully operational character of their database that forms part of the German system for the identification and registration of bovine animals.(2) The German request was accompanied by appropriate information that was updated on 15 February 2001.(3) The German authorities have undertaken the commitment to improve the reliability of this database ensuring in particular that (i) further measures, including control measures, shall be taken to ensure observation of the delay of seven days at maximum for notification of movements, births and deaths, (ii) all kinds of movements are recorded in the database, and the data are monitored, (iii) the existing measures for promptly correction of any errors or deficiencies which could be detected automatically or following the appropriate on-the-spot inspections, are reinforced, (iv) further measures shall be taken to ensure compliance on the national territory with Commission Regulation (EC) No 2630/97; the German authorities have undertaken the commitment to implement those improvement measures at the latest by 30 June 2001. The German authorities have confirmed the implementation of the abovementioned measures.(4) In view of the above, it is appropriate to recognise the fully operational character of the database for bovine animals,HAS ADOPTED THIS DECISION:Article 1The German database for bovine animals is recognised as fully operational.Article 2This Decision is addressed to Germany.Done at Brussels, 28 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.